         Case 1:20-cv-00640-JLT Document 6 Filed 05/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CORNELL DAVIS,                                  Case No. 1:20-cv-00640-JLT (PC)

12                       Plaintiff,                   ORDER TO SHOW CAUSE WHY MOTION
                                                      TO PROCEED IN FORMA PAUPERIS
13           v.                                       SHOULD NOT BE DENIED

14    A. AGUNDEZ, et al.,                             (Doc. 2)

15                       Defendants.                  21-DAY DEADLINE

16

17          Plaintiff has filed a motion to proceed in forma pauperis. (Doc. 2.) According to his

18   prison trust account statement, on January 27, 2020, Plaintiff received a settlement check in the

19   amount of $3,500. (Doc. 5.) As of April 17, 2020, Plaintiff had $1,194.68 in his trust account.

20   This is more than enough to pay the $400 filing fee in this action.

21          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

22   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.

23   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed care must be

24   employed to assure that federal funds are not squandered to underwrite, at public expense, either

25   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

26   part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-MDD, 2015

27   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586 F. Supp. 848,

28   850 (D.R.I. 1984)). Hence, “the court shall dismiss the case at any time if the court determines
         Case 1:20-cv-00640-JLT Document 6 Filed 05/08/20 Page 2 of 2


 1   that the [plaintiff’s] allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

 2          Plaintiff has adequate funds to pay the filing fee in full to proceed in this action.

 3   Accordingly, within 21 days of the date of service of this order, Plaintiff shall show cause in

 4   writing why his motion to proceed in forma pauperis should not be denied. Alternatively,

 5   Plaintiff may pay the $400 filing fee in this action. Failure to respond to this order will result

 6   in dismissal for failure to obey a court order.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     May 7, 2020                                  /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
